DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is responsive to correspondence filed on 10/25/2022.
Claims 1, 3-18 are pending. Claims 1 and 18 are amended.  Claims 2 and 19 are canceled.
The rejection of claims 1, 3-18 are under 35 U.S.C. 103, are maintained.  Applicant arguments not persuasive.
Response to Arguments
	Applicant's arguments filed 10/25/2022 have been fully considered but they are not persuasive. 
With respect to applicant argument:
“Petri discloses a broad pressure range of 0-20 Kg/cm2 (around 0-20 bar), but does not disclose a single example within that broad range. Petri at ¶[0009]. In addition, Petri further discloses that 7-20 Kg/cm2 is the preferred pressure for use in the disclosed process. Id. at ¶[0032]. As the majority portion of the disclosed range (7-20 Kg/cm2) is taught as being preferred, the person of ordinary skill would not seriously contemplate working within the pressure range of 0-7 Kg/cm2 because they would be dissuaded from performing the invention within the smaller and "inferior" portion of the disclosed range. In fact, when considering the teaching of Petri as a whole, it teaches away from a low pressure, in particular atmospheric pressure. 
The person of ordinary skill will not consider Petri in a vacuum. The skilled person, who would have a good knowledge of the state of the art at the priority date of the present invention, would be of the view that hydrocracking at the specific reaction conditions of claim 1 was not possible. The skilled person would have had this view confirmed upon reading Petri, because it states that a pressure range of 7-20 Kg/cm2 is preferred, and provides no examples in the entire disclosed range, let alone between 0-7 Kg/cm2. That is, no examples or any other data is shown for examples which use a pressure below 7 Kg/cm2. Thus, the skilled person would have no motivation to, and would be taught away form, using a process comprising a pressure of about atmospheric pressure.”
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Petri discloses a pressure range that overlaps the applicant claimed, i.e. 0 to 20 bar, the Examiner notes, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) 
Thus, utilizing Petri’s preferred pressure range to argue there is no teaching, is not persuasive, as Petri broadly teaches a pressure range 0 to 20 bar that overlaps the applicant claimed range.
With respect to applicant argument:
“Furthermore, the present invention as claimed produces a middle distillate which the skilled person would understand to be, and which is defined in the application as, a "mixture of hydrocarbons comprising substantially C10-C24 hydrocarbons." Instant specification, line 14- 16, page 9.
 Petri, by contrast, does not produce a middle distillate as required by amended claim 1. Petri produces a distillate which is defined at ¶[0024] as "a product of petroleum distillation containing products in low- and the mid-boiling range, including light gases, naphtha, kerosene, jet fuel, diesel fuel and heating oil". 
As the skilled person would be aware, naphtha refers to a C5-C9 fraction, while light gas refers to a C1-C4 fraction. Claim 1 is directed to the production of a middle distillate, which the skilled person would understand relates to a hydrocarbon mixture with substantially C10-C24 hydrocarbons (and if the skilled person were in any doubt as to the meaning of that term, then they would look to lines 14-16, page 9 in the instant specification where this term is discussed in detail). The distillate of Petri, thus, cannot be equated to the middle distillate of the present invention.”
With respect to argument above, the Examiner notes the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) ("The transition ‘comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps."); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) ("Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("comprising" leaves "the claim open for the inclusion of unspecified ingredients even in major amounts"). In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to "a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades" encompasses razors with more than three blades because the transitional phrase "comprising" in the preamble and the phrase "group of" are presumptively open-ended. "The word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended." Id. In contrast, the court noted the phrase "group consisting of" is a closed term, which is often used in claim drafting to signal a "Markush group" that is by its nature closed. Id. The court also emphasized that reference to "first," "second," and "third" blades in the claim was not used to show a serial or numerical limitation but instead was used to distinguish or identify the various members of the group. Id.
In as much, Petri discloses producing middle distillate comprising jet fuel, kerosene and diesel, the submits the following table, showing said products have a carbon range from C5-C21,

    PNG
    media_image1.png
    291
    748
    media_image1.png
    Greyscale

See Collins, Implementing Phytoremediation of petroleum Hydrocarbons, Table 1, page 100.
Thus, applicant remarks with respect to the specificity of the prior art middle product is not persuasive, as it is shown by Collins, that Petri discloses middle distillate products comprise the applicant specified middle distillate product.
  With respect to arguments in view of Mo, the Examiner finds applicant arguments not persuasive in view of the responses above.
Claim Interpretation
Applicant Term Definitions:
With respect to the term “significant fraction”, the Examiner will interpret the limitation to mean a fraction containing more than about 20%, more than about 25%, more than about 30%, more than about 35%, more than about 40%, more than about 45%, more than about 50%, or more than about 55% C25+ hydrocarbons. 
The hydrocarbon feedstock may, for example, be a mixture of hydrocarbons in which a significant fraction thereof is C25-C100 hydrocarbons. For example, the hydrocarbon feedstock may be a mixture comprising about 20% to about 80% C12-C24 hydrocarbons and about 80 - about 20% C25-C100 hydrocarbons (see applicant specification page 9, second paragraph).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petri (US 2009/0065394) in view of Mo et al (CA 2353444).
With respect to claim 1, Petri discloses a method comprising subjecting a wax (F-T wax comprising about C20+ hydrocarbons, see paragraph 0009-0010 and 0014) comprised of a substantially paraffin composition to hydrocracking carried out at a pressure between about 0 and about 20 Kg/cm2 (0 to 20 bar) (see paragraph 0009) and temperature of about 200°C to about 400°C (see paragraph 0029) in the presence of a noble metal catalyst (see paragraph 0018) comprising a zeolite (see paragraph 0033) and recovering the petroleum distillate product (see paragraph 0009). 
Petri is silent to the zeolitic substrate being an intermediate pore zeolite or a large pore zeolite.
However in a related hydrocracking process, Mo discloses a catalytic process is provided for converting a high boiling point range petroleum stream to distillate range product which includes contacting a petroleum feedstock having a boiling range from 600~ to 1100 ~F  (315°C to 593°C, approximately C19 – C53) (see abstract) with a hydrocracking catalyst having a zeolite component comprises a large pore zeolite (see page 1 lines 10-28 and page 5 lines 1-7) with a framework silica to alumina ratio of at least 200:1, and a hydrogenation component comprising a noble metal (see page 5 lines 5-15).
Thus, it would have been obvious to one with ordinary skill in the art at the time of filing to modify the Petri process with the claimed noble metal loaded Faujasite type zeolite (large pore zeolite) hydrocracking catalyst, as Mo discloses that the said catalyst is conventionally utilized to treat waxy feeds.
With respect to claim 3, the prior combination teaches the limitations of claim 1.
Petri further discloses wherein the process is capable of being performed at about atmospheric pressure (range of about 0 and about 20 Kg/cm2 (0 to 20 bar) (see paragraph 0009)).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
 With respect to claim 4, the prior combination teaches the limitations of claim 1.
Petri further discloses wherein the process is performed at a temperature from about 200°C to about 400°C (see paragraph 0029)
With respect to claims 5-6, the prior combination teaches the limitations of claim 1.
Mo discloses wherein conventional hydrocracking liquid space velocities include 0.1 to 20 LHSV (see page 9 lines 1-5).
With respect to claim 7, the prior combination teaches the limitations of claim 1.
Petri further discloses wherein the H2/hydrocarbon volumetric feed ratio is between 170 to about 1,700 vol/vol (see paragraph 0029).
With respect to claim 8-10, the prior combination teaches the limitations of claim 1.
Mo further discloses wherein the hydrocracking catalyst further comprises a secondary intermediate pore zeolite, such as ZSM-5 (see page 3 lines 3-15 and page 9 lines 15-30 and page 10 col 9 lines 1-10). 
With respect to claim 11-12, the prior combination teaches the limitations of claim 1.
Mo further discloses wherein the zeolite is a large pore zeolite, such as a FAU type (faujasite) (see Mo, page 1 lines 6-28 and page 3 lines 1-10).
With respect to claim 13, the prior combination teaches the limitations of claim 1.
Petri further discloses wherein the noble metal is platinum or palladium (see paragraph 0018).
With respect to claim 14, the prior combination teaches the limitations of claim 1.
Petri further discloses wherein a significant fraction of feedstock is C20-C150 (see paragraph 0014).
With respect to claim 15, the prior combination teaches the limitations of claim 1.
Petri further disclose wherein the process provides a middle distillate yield of greater than 60 % (see paragraph 0057, pressure, paragraph 0052, between 80-90% distillate is kerosene and diesel fuel), wherein the middle distillate is a C10-C24 (e.g. a diesel fraction).
With respect to claim 16, the prior combination teaches the limitations of claim 1.
Petri further discloses wherein feedstock comprises a water component (see figure 1 H2O outlet, see paragraph 0060).
With respect to claim 17, the prior combination teaches the limitations of claim 1.
Petri further discloses wherein hydrocarbon feedstock is a product of the Fischer-Tropsch process (see paragraph 0010).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petri (US 2009/0065394) in view of Drennan (Aviation Biofuels: Enhancing Technical and Economic Competitiveness).
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. 
The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim").
With respect to claim 18, Petri discloses a method comprising subjecting a wax (F-T wax comprising about C20+ hydrocarbons, see paragraph 0009-0010 and 0014) comprised of a substantially paraffin composition to hydrocracking carried out at a pressure between about 0 and about 20 Kg/cm2 (0 to 20 bar) (see paragraph 0009) and temperature of about 200°C to about 400°C (see paragraph 0029) in the presence of a noble metal catalyst (see paragraph 0018) comprising a zeolite (see paragraph 0033) and recovering the petroleum distillate product (see paragraph 0009), wherein the product of the hydrocracking process comprises a distillate comprising about 80-90% kerosene and diesel (see paragraph 0052).
Petri does not disclose wherein the product by process produces a C10-C24 middle distillate as claimed.
However, as evidenced by Drennan, jet fuel (i.e. refined kerosene) and diesel have a carbon range of C8-C23 (see page 3), which substantially overlaps the claimed C10-C24.
Thus, as evidenced by Drennan, Petri discloses a product C8-C23 that substantially overlaps the claimed product.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990	
Petri does not disclose wherein the middle distillate product contains contain more than 90 % branched alkanes.
However, Petri discloses wherein the product of the cracking/isomerization reactions produce branched alkanes (see paragraph 0037-0046, reaction I-X).
Thus, it would have been obvious to one with ordinary skill in the art at the time of filing that product middle distillate would contain a substantial portion of branched alkanes, as branched alkanes are the primary product of the Petri process. 
 With respect to the concentration being more than 90%, the Examiner notes generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUAN C VALENCIA/Examiner, Art Unit 1771          

/Randy Boyer/
Primary Examiner, Art Unit 1771